In re Carter, Don N.; applying for supervisory and/or remedial writs; Parish of Rapides, 9th Judicial District Court, Div. “B”, Nos. 218940, 218956 and 213957; to the Court of Appeal, Third Circuit, No. KW87-0769.
Granted. Relator’s 30 year consecutive sentences, inconsistent with the terms of the plea bargain, are vacated and set aside. The district court, in its discretion, should impose sentence in accordance with the terms of the plea bargain or allow relator to withdraw his guilty pleas and plead anew. In the event the district court allows relator to withdraw his guilty pleas and relator pleads not guilty, he must be tried before a different judge.